Per Curiam.
Petitioner has filed petition for writ of mandamus to compel the Lake Criminal Court to make and certify a true copy of all proceedings had against petitioner in cause No. 27,824 in said court, which appears to have been a prosecution for rape.
It appears from the petition that petitioner has rejected the services of the Public Defender of the State of Indiana and wishes to act as his own counsel and have a transcript furnished him at public expense.
Petitioner has no absolute right to a transcript of the record at public expense, but may only procure the same at public expense through the office of the Public Defender, when the latter deems it advisable. See: State ex rel. Fulton v. Schannen (1946), 224 Ind. 55, 64 N. E. 2d 798; Burns’ §13-1405, 1956 Replacement.
As petitioner is not attempting to have the Public Defender procure a transcript at public expense but has rejected the services of the Public Defender, the petition for writ of mandamus is denied.
Note.- — Reported in 141 N. E. 2d 700.